Name: Commission Regulation (EU) No 1257/2014 of 24 November 2014 amending Regulation (EC) No 2003/2003 of the European Parliament and of the Council relating to fertilisers for the purposes of adapting Annexes I and IV Text with EEA relevance
 Type: Regulation
 Subject Matter: chemistry;  agricultural policy;  coal and mining industries;  marketing;  means of agricultural production
 Date Published: nan

 25.11.2014 EN Official Journal of the European Union L 337/53 COMMISSION REGULATION (EU) No 1257/2014 of 24 November 2014 amending Regulation (EC) No 2003/2003 of the European Parliament and of the Council relating to fertilisers for the purposes of adapting Annexes I and IV (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2003/2003 of the European Parliament and of the Council of 13 October 2003 relating to fertilisers (1), and in particular Article 31(1) and (3) thereof, Whereas: (1) Crude potassium salts are materials obtained from natural resources through mining. For such natural products, the minimum nutrient content requirements set out in entry 1 of Table A.3 of Annex I to Regulation (EC) No 2003/2003 were laid down in accordance with sound industrial practice. However, when the potassium grade in the ore is naturally declining, producers encounter increasing difficulties to comply with the current limits, which jeopardies the continuous supply of fertilisers obtained from crude potassium salts to professional farmers. Therefore, these limits should be slightly reduced by amending entry 1 of Table A.3 of that Annex to allow producers to continue marketing their product as EC fertiliser. This amendment takes into account that the revised, slightly lower limit values also allow for efficient fertilisation and can therefore be considered as technical progress in accordance with Article 31(3) of Regulation (EC) No 2003/2003. (2) 3,4 dimethyl-1H-pyrazole phosphate (hereinafter DMPP) is a nitrification inhibitor that is suitable for use with common nitrogen fertilisers (solid or fluid). DMPP reduces the risks of nitrogen losses into the soil and in the atmosphere and therefore enhances nitrogen use efficiency. (3) The reaction mixture between N-butyl-thiophosphoric-triamide and N-propyl-thiophosphoric-triamide (hereinafter NBPT/NPPT) is a urease inhibitor. NBPT/NPPT reduces the risk of nitrogen losses in the form of ammonia emissions after the application of urea-containing fertilisers and therefore enhances the nitrogen use efficiency. (4) In order to make them more widely available to farmers throughout the Union, DMPP and NBPT/NPPT should be added to the lists of authorised nitrification and urease inhibitors in Annex I to Regulation (EC) No 2003/2003 in accordance with Article 31(1) of Regulation (EC) No 2003/2003. (5) Solid or fluid straight urea formaldehyde fertilisers as well as solid NPK, NP and NK fertilisers containing urea formaldehyde are listed as fertiliser types in Annex I to Regulation (EC) No 2003/2003. Although urea formaldehyde condensates are stable in solution and in suspension, fluid NPK, NP and NK fertilisers containing urea formaldehyde are not yet listed in Annex I to Regulation (EC) No 2003/2003 as an individual product type. As there is a growing interest in marketing fluid NPK, NP and NK fertilisers containing a certain amount of urea formaldehyde as source of nitrogen, urea formaldehyde should be allowed in the preparation of fluid NPK, NP and NK fertilisers. Six new type designations should therefore be included in Table C.2 of Annex I to that Regulation. (6) Further to the inclusion of DMPP and NBPT/NPPT in Annex I to Regulation (EC) No 2003/2003, analytical methods to be applied for the official control of those fertilisers should be added to Annex IV to that Regulation. (7) Regulation (EC) No 2003/2003 should therefore be amended accordingly. (8) In order to ensure that the method for the analysis of NBPT/NPPT, which is currently under validation, is published by the European Committee for Standardisation before the addition of NBPT/NPPT in Annex I to Regulation (EC) No 2003/2003 and the new analytical method for that fertiliser type in its Annex IV, the application should be deferred as regards those amendments. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 32 of Regulation (EC) No 2003/2003, HAS ADOPTED THIS REGULATION: Article 1 Amendments Regulation (EC) No 2003/2003 is amended as follows: (1) Annex I is amended in accordance with Annex I to this Regulation; (2) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Annex I, point (4), and Annex II, point (2), shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 304, 21.11.2003, p. 1. ANNEX I Annex I to Regulation (EC) No 2003/2003 is amended as follows: (1) in Table A.3, entry 1 in the table is replaced by the following: 1 Crude potassium salt Product obtained from crude potassium salts 9 % K2O Potassium expressed as water-soluble K2O 2 % MgO Magnesium in the form of water-soluble salts, expressed as magnesium oxide Usual trade names may be added Water-soluble potassium oxide Water-soluble magnesium oxide Total sodium oxide Chloride content must be declared (2) Table C.2 is amended as follows: (a) entries C.2.2 to C.2.8 are replaced by the following: C.2.2 Type designation: NPK-fertiliser solution containing urea formaldehyde Data on method of production: Product obtained chemically and by dissolution in water, in a form stable at atmospheric pressure, without addition of organic nutrients of animal or vegetable origin and containing urea formaldehyde Minimum content of nutrients (percentage by weight) and other requirements:  Total 15 % (N +P2O5 +K2O)  For each of the nutrients:  5 % N, at least 25 % of the declared content of total nitrogen must derive from nitrogen form (5)  3 % P2O5  3 % K2O Maximum biuret content: (ureic N + urea formaldehyde N) Ã  0,026 Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Total nitrogen (2) Nitric nitrogen (3) Ammoniacal nitrogen (4) Ureic nitrogen (5) Nitrogen from urea formaldehyde Water-soluble P2O5 Water-soluble K2O (1) Total nitrogen (2) If any of the forms of nitrogen (2), (3) and (4) amounts to not less than 1 % by weight, it must be declared (3) Nitrogen from urea formaldehyde (4) If the biuret content is less than 0,2 %, the words low in biuret  may be added Water-soluble P2O5 (1) Water-soluble potassium oxide (2) The words low in chloride  may be used only where the Cl content does not exceed 2 % (3) The chloride content may be declared C.2.3 Type designation: NPK-fertiliser suspension Data on method of production: Product in liquid form, in which the nutrients are derived from substances both in suspension in the water and in solution without addition of organic nutrients of animal or vegetable origin Minimum content of nutrients (percentage by weight) and other requirements:  Total: 20 %, (N + P2O5 + K2O)  For each of the nutrients: 3 % N, 4 % P2O5, 4 % K2O  Maximum biuret content: ureic N Ã  0,026 Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Total nitrogen (2) Nitric nitrogen (3) Ammoniacal nitrogen (4) Ureic nitrogen (1) Water-soluble P2O5 (2) P2O5 soluble in neutral ammonium citrate (3) P2O5 soluble in neutral ammonium citrate and water Water-soluble K2O (1) Total nitrogen (2) If any of the forms of nitrogen (2), (3) and (4) amounts to not less than 1 % by weight, it must be declared (3) If the biuret content is less than 0,2 %, the words low in biuret  may be added The fertilisers must not contain Thomas slag, aluminium calcium phosphate, calcined phosphates, partially solubilised phosphates or rock phosphates (1) If the water-soluble P2O5 is less than 2 %, only solubility 2 shall be declared (2) If the water-soluble P2O5 is at least 2 %, solubility 3 and the water-soluble P2O5 content shall be declared (1) Water-soluble potassium oxide (2) The words low in chloride  may be used only where the Cl content does not exceed 2 % (3) The chloride content may be declared C.2.4 Type designation: NPK-fertiliser suspension containing urea formaldehyde Data on method of production: Product in liquid form, in which the nutrients are derived from substances both in solution and in suspension in water, without addition of organic nutrients of animal or vegetable origin and containing urea formaldehyde Minimum content of nutrients (percentage by weight) and other requirements:  Total 20 % (N +P2O5 +K2O)  For each of the nutrients:  5 % N, at least 25 % of the declared content of total nitrogen must derive from nitrogen form (5) At least 3/5 of the declared nitrogen content (5) must be soluble in hot water  4 % P2O5  4 % K2O Maximum biuret content: (ureic N + urea formaldehyde N) Ã  0,026 Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Total nitrogen (2) Nitric nitrogen (3) Ammoniacal nitrogen (4) Ureic nitrogen (5) Nitrogen from urea formaldehyde (1) Water-soluble P2O5 (2) P2O5 soluble in neutral ammonium citrate (3) P2O5 soluble in neutral ammonium citrate and in water Water-soluble K2O (1) Total nitrogen (2) If any of the forms of nitrogen (2), (3) and (4) amounts to not less than 1 % by weight, it must be declared (3) Nitrogen from urea formaldehyde (4) If the biuret content is less than 0,2 %, the words low in biuret  may be added The fertilisers must not contain Thomas slag, aluminium calcium phosphate, calcined phosphates, partially solubilised phosphates or rock phosphates (1) If the water-soluble P2O5 is less than 2 %, only solubility (2) shall be declared (2) If the water-soluble P2O5 is at least 2 %, solubility (3) and the water-soluble P2O5 content shall be declared (1) Water-soluble potassium oxide (2) The words low in chloride  may be used only where the Cl content does not exceed 2 % (3) The chloride content may be declared C.2.5 Type designation: NP-fertiliser solution Data on method of production: Product obtained chemically and by dissolution in water, in a form stable at atmospheric pressure, without addition of organic nutrients of animal or vegetable origin Minimum content of nutrients (percentage by weight) and other requirements:  Total: 18 %, (N + P2O5)  For each of the nutrients: 3 % N, 5 % P2O5  Maximum biuret content: ureic N Ã  0,026 Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Total nitrogen (2) Nitric nitrogen (3) Ammoniacal nitrogen (4) Ureic nitrogen Water-soluble P2O5 (1) Total nitrogen (2) If any of the forms of nitrogen (2), (3) and (4) amounts to not less than 1 % by weight, it must be declared (3) If the biuret content is less than 0,2 %, the words low in biuret  may be added Water-soluble P2O5 C.2.6 Type designation: NP-fertiliser solution containing urea formaldehyde Data on method of production: Product obtained chemically and by dissolution in water, in a form stable at atmospheric pressure, without addition of organic nutrients of animal or vegetable origin and containing urea formaldehyde Minimum content of nutrients (percentage by weight) and other requirements:  Total 18 % (N +P2O5)  For each of the nutrients:  5 % N, at least 25 % of the declared content of total nitrogen must derive from nitrogen form (5)  5 % P2O5 Maximum biuret content: (ureic N + urea formaldehyde N) Ã  0,026 Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Total nitrogen (2) Nitric nitrogen (3) Ammoniacal nitrogen (4) Ureic nitrogen (5) Nitrogen from urea formaldehyde Water-soluble P2O5 (1) Total nitrogen (2) If any of the forms of nitrogen (2), (3) and (4) amounts to not less than 1 % by weight, it must be declared (3) Nitrogen from urea formaldehyde (4) If the biuret content is less than 0,2 %, the words low in biuret  may be added Water-soluble P2O5 C.2.7 Type designation: NP-fertiliser suspension Data on method of production: Product in liquid form, in which the nutrients are derived from substances both in solution and in suspension in the water, without addition of organic nutrients of animal or vegetable origin Minimum content of nutrients (percentage by weight) and other requirements:  Total: 18 %, (N + P2O5)  For each of the nutrients: 3 % N, 5 % P2O5  Maximum biuret content: ureic N Ã  0,026 Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers. Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Total nitrogen (2) Nitric nitrogen (3) Ammoniacal nitrogen (4) Ureic nitrogen (1) Water-soluble P2O5 (2) P2O5 soluble in neutral ammonium citrate (3) P2O5 soluble in neutral ammonium citrate and water (1) Total nitrogen (2) If any of the forms of nitrogen (2), (3) and (4) amounts to not less than 1 % by weight, it must be declared (3) If the biuret content is less than 0,2 %, the words low in biuret  may be added The fertilisers may not contain Thomas slag, aluminium calcium phosphate, calcined phosphates, partially solubilised phosphate or rock phosphates (1) If the water-soluble P2O5 is less than 2 % only solubility 2 shall be declared (2) If the water-soluble P2O5 is at least 2 %, solubility 3 will be declared and the water-soluble P2O5 content must be stated C.2.8 Type designation: NP-fertiliser suspension containing urea formaldehyde Data on method of production: Product in liquid form, in which the nutrients are derived from substances both in solution and in suspension in water, without addition of organic nutrients of animal or vegetable origin and containing urea formaldehyde Minimum content of nutrients (percentage by weight) and other requirements:  Total 18 % (N +P2O5)  For each of the nutrients:  5 % N, at least 25 % of the declared content of total nitrogen must derive from nitrogen form (5) At least 3/5 of the declared nitrogen content (5) must be soluble in hot water  5 % P2O5 Maximum biuret content: (ureic N + urea formaldehyde N) Ã  0,026 Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Total nitrogen (2) Nitric nitrogen (3) Ammoniacal nitrogen (4) Ureic nitrogen (5) Nitrogen from urea formaldehyde (1) Water-soluble P2O5 (2) P2O5 soluble in neutral ammonium citrate (3) P2O5 soluble in neutral ammonium citrate and in water (1) Total nitrogen (2) If any of the forms of nitrogen (2), (3) (4) amounts to not less than 1 % by weight, it must be declared (3) Nitrogen from urea formaldehyde (4) If the biuret content is less than 0,2 %, the words low in biuret  may be added The fertilisers must not contain Thomas slag, aluminium calcium phosphate, calcined phosphates, partially solubilised phosphates or rock phosphates (1) If the water-soluble P2O5 is less than 2 %, only solubility (2) shall be declared (2) If the water-soluble P2O5 is at least 2 %, solubility (3) and the water-soluble P2O5 content shall be declared (b) the following entries C.2.9 to C.2.14 are added: C.2.9 Type designation: NK-fertiliser solution Data on method of production: Product obtained chemically and by dissolution in water, in a form stable at atmospheric pressure, without addition of organic nutrients of animal or vegetable origin Minimum content of nutrients (percentage by weight) and other requirements:  Total: 15 % (N + K2O)  For each of the nutrients: 3 % N, 5 % K2O  Maximum biuret content: ureic N Ã  0,026 Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Total nitrogen (2) Nitric nitrogen (3) Ammoniacal nitrogen (4) Ureic nitrogen Water-soluble K2O (1) Total nitrogen (2) If any of the forms of nitrogen (2), (3) and (4) amounts to not less than 1 % by weight, it must be declared (3) If the biuret content is less than 0,2 %, the words low in biuret  may be added (1) Water-soluble potassium oxide (2) The words low in chloride  may be used only where the Cl content does not exceed 2 % (3) The chloride content may be declared C.2.10 Type designation: NK-fertiliser solution containing urea formaldehyde Data on method of production: Product obtained chemically and by dissolution in water, in a form stable at atmospheric pressure, without addition of organic nutrients of animal or vegetable origin and containing urea formaldehyde Minimum content of nutrients (percentage by weight) and other requirements:  Total 15 % (N + K2O)  For each of the nutrients:  5 % N, at least 25 % of the declared content of total nitrogen must derive from nitrogen form (5)  5 % K2O Maximum biuret content: (ureic N + urea formaldehyde N) Ã  0,026 Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Total nitrogen (2) Nitric nitrogen (3) Ammoniacal nitrogen (4) Ureic nitrogen (5) Nitrogen from urea formaldehyde Water-soluble K2O (1) Total nitrogen (2) If any of the forms of nitrogen (2), (3) and (4) amounts to not less than 1 % by weight, it must be declared (3) Nitrogen from urea formaldehyde (4) If the biuret content is less than 0,2 %, the words low in biuret  may be added (1) Water-soluble potassium oxide (2) The words low in chloride  may be used only where the Cl content does not exceed 2 % (3) The chloride content may be declared C.2.11 Type designation: NK-fertiliser suspension Data on method of production: Product in liquid form, in which the nutrients are derived from substances both in solution and in suspension in the water, without addition of organic nutrients of animal or vegetable origin Minimum content of nutrients (percentage by weight) and other requirements:  Total: 18 % (N + K2O)  For each of the nutrients: 3 % N, 5 % K2O  Maximum biuret content: ureic N Ã  0,026 Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Total nitrogen (2) Nitric nitrogen (3) Ammoniacal nitrogen (4) Ureic nitrogen Water-soluble K2O (1) Total nitrogen (2) If any of the forms of nitrogen (2), (3) and (4) amounts to not less than 1 % by weight, it must be declared (3) If the biuret content is less than 0,2 %, the words low in biuret  may be added (1) Water-soluble potassium oxide (2) The words low in chloride  may be used only where the Cl content does not exceed 2 % (3) The chloride content may be declared C.2.12 Type designation: NK-fertiliser suspension containing urea formaldehyde Data on method of production: Product in liquid form, in which the nutrients are derived from substances both in solution and in suspension in water, without addition of organic nutrients of animal or vegetable origin and containing urea formaldehyde Minimum content of nutrients (percentage by weight) and other requirements:  Total 18 %(N +K2O)  For each of the nutrients:  5 % N, at least 25 % of the declared content of total nitrogen must derive from nitrogen form (5) At least 3/5 of the declared nitrogen content (5) must be soluble in hot water  5 % K2O Maximum biuret content: (ureic N + urea formaldehyde N) Ã  0,026 Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Total nitrogen (2) Nitric nitrogen (3) Ammoniacal nitrogen (4) Ureic nitrogen (5) Nitrogen from urea formaldehyde Water-soluble K2O (1) Total nitrogen (2) If any of the forms of nitrogen (2), (3) and (4) amounts to not less than 1 % by weight, it must be declared (3) Nitrogen from urea formaldehyde (4) If the biuret content is less than 0,2 %, the words low in biuret  may be added (1) Water-soluble potassium oxide (2) The words low in chloride  may be used only where the Cl content does not exceed 2 % (3) The chloride content may be declared C.2.13 Type designation: PK-fertiliser solution Data on method of production: Product obtained chemically and by dissolution in water, without addition of organic nutrients of animal or vegetable origin Minimum content of nutrients (percentage by weight) and other requirements:  Total: 18 % (P2O5 + K2O)  For each of the nutrients: 5 % P2O5, 5 % K2O Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 Water-soluble P2O5 Water-soluble K2O Water-soluble P2O5 (1) Water-soluble potassium oxide (2) The words low in chloride  may be used only where the Cl content does not exceed 2 % (3) The chloride content may be declared C.2.14 Type designation: PK-fertiliser suspension Data on method of production: Product in liquid form, in which the nutrients are derived from substances both in solution and in suspension in water, without addition of organic nutrients of animal or vegetable origin Minimum content of nutrients (percentage by weight) and other requirements:  Total: 18 % (P2O5 + K2O)  For each of the nutrients: 5 % P2O5, 5 % K2O Forms, solubilities and nutrient content to be declared as specified in columns 4, 5 and 6  Particle size Data for identification of the fertilisers  Other requirements N P2O5 K2O N P2O5 K2O 1 2 3 4 5 6 (1) Water-soluble P2O5 (2) P2O5 soluble in neutral ammonium citrate (3) P2O5 soluble in neutral ammonium citrate and water Water-soluble K2O The fertilisers must not contain Thomas slag, aluminium calcium phosphate, calcined phosphates, partially solubilised phosphates or rock phosphates (1) If the water-soluble P2O5 is less than 2 % only solubility 2 will be declared (2) If the water-soluble P2O5 is at least 2 % solubility 3 and the water-soluble P2O5 content shall be declared (1) Water-soluble potassium oxide (2) The words low in chloride  may be used only where the Cl content does not exceed 2 % (3) The chloride content may be declared (3) in Table F.1, the following entry 4 is added: 4 3,4-dimethyl-1H-pyrazole phosphate (DMPP) EC No 424-640-9 Minimum: 0,8 Maximum: 1,6 (4) in Table F.2, the following entry 3 is added: 3 Reaction mixture of N-butyl-thiophosphoric-triamide (NBPT) and N-propyl- thiosphosphoric- triamide (NPPT) (ratio 3:1 (1)) EC No 700-457-2 Minimum: 0,02 Maximum: 0,3 (1) Tolerance on the portion of N-propyl-thiophosphoric-triamide (NPPT): 20 %. ANNEX II In Annex IV, Section B, to Regulation (EC) No 2003/2003, the following methods are added: Method 12.6 Determination of DMPP EN 16328: Fertilizers  Determination of 3, 4-dimethyl-1H-pyrazole phosphate (DMPP)  Method using high-performance liquid chromatography (HPLC) This method of analysis has been ring-tested. Method 12.7 Determination of NBPT/NPPT EN 16651: Fertilizers  Determination of N-(n-Butyl)thiophosphoric acid triamide (NBPT) and N-(n-Propyl)thiophosphoric acid triamide (NPPT)  Method using high-performance liquid chromatography (HPLC) This method of analysis has been ring-tested.